Filed 1/16/15 P. v. Adams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

THE PEOPLE,                                                                                  C074836

                   Plaintiff and Respondent,                                     (Super. Ct. No. 96F00018)

         v.

LONNIE B. ADAMS,

                   Defendant and Appellant.



         Defendant Lonnie B. Adams appeals from an order denying petitions to recall
his so-called “three strikes” sentence of 26 years to life, brought pursuant to the
provisions of the Three Strikes Reform Act of 2012 (the Act), codified at Penal Code
section 1170.126 (undesignated statutory references are to the Penal Code).1 (See Teal v.
Superior Court (2014) 60 Cal. 4th 595.)
         Defendant’s petitions to recall his sentence and for resentencing and his motion to
reconsider were denied upon determination that he was not eligible for relief under the
Act because the commitment offense was making criminal threats and because he was




1 Defendant filed petitions for writ of habeas corpus, which were construed to be
petitions to recall his sentence. He thereafter filed a petition to recall his sentence.

                                                             1
armed with a deadly weapon in the course of commission of the offense. (See §§ 667,
subd. (e)(2)(C)(iii), 1170.12, subd. (c)(2)(C)(iii), 1170.126, subds. (b) & (e)(1), 1192.7,
subd. (c) (38).)
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Counsel advised defendant of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief.
       Defendant timely filed a supplemental brief, arguing that since making criminal
threats was not defined as a serious or violent felony at the time he committed the
offense, the conviction cannot be used to render him ineligible for relief under the Act.
The issue is now pending review by the California Supreme Court. (See People v.
Johnson (2014) 226 Cal. App. 4th 620, review granted July 30, 2014, S219454; Braziel v.
Superior Court (2014) 225 Cal. App. 4th 933, review granted July 30, 2014, S218503.)
However, defendant remains ineligible for resentencing under the Act, as the
determination that he was armed with a deadly weapon during the commission of the
offense disqualifies him for relief. (See People v. Bradford (2014) 227 Cal. App. 4th
1322, 1336-1340; People v. Elder (2014) 227 Cal. App. 4th 1308, 1314-1317.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment (order) is affirmed.

                                                             RAYE              , P. J.

We concur:

      BLEASE                 , J.

      NICHOLSON              , J.

                                              2